DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                      ALEX ESCOBAR OSORIO,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1097



                         September 23, 2022

Appeal from the Circuit Court for Hillsborough County; Mark D.
Kiser, Judge.

Bryant R. Camareno, Tampa, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Elba Caridad
Martin, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, BLACK, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.